Citation Nr: 1811937	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent from October 7, 2002, an initial disability rating in excess of 60 percent from March 24, 2006 and an initial disability rating in excess of 30 percent from November 1, 2010 for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was transferred to the Board from the Muskogee, Oklahoma RO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in October 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination in November 2010, the Veteran has provided sworn testimony reporting his current symptoms and stating that his symptoms have worsened since that time.  See October 2017 video conference hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's ischemic heart disease and the functional effects of such disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the severity of his service-connected ischemic heart disease.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of ischemic heart disease should consist of all necessary testing.

The examiner is asked to provide the following: 

(a).  Comment on the degree of severity and the functional effects of this disability on his activities of daily living and capacity for work.  

(b).  Provide a laboratory determination of metabolic equivalents (METs) by exercise testing, OR if such testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow).

(c).  Review the Veteran's testimony in the October 2017 video conference hearing regarding his current limitations and provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow).  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of the severity of ischemic heart disease at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim in light of this and all other additional evidence.  If the issue is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




